      Case 15-21463-GLT                        Doc 190
     Fill in this information to identify the case:
                                                               Filed 07/06/21 Entered 07/06/21 15:35:05                        Desc Main
                                                              Document Page 1 of 4
     Debtor 1              MARK S. STEHLE


     Debtor 2              JUDITH M. STEHLE
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Western District of Pennsylvania
                                                                                    (State)
     Case Number:          15-21463GLT




Form 4100N
Notice of Final Cure Payment                                                                                                          10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.

 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                  COMMUNITY LOAN SERVICING LLC                                                  012-2

 Last 4 digits of any number you use to identify the debtor's account                         1   7   0   2

 Property Address:                             3254 WAINEBELL AVE
                                               PITTSBURGH PA 15216




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                           Amount

 a. Allowed prepetition arrearage:                                                                                   (a)   $           0.00

     b. Prepetition arrearage paid by the trustee :                                                                  (b)   $           0.00

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):              (c)   $         300.00

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)               (d)   $         300.00
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                              (e)   $           0.00

 f.       Postpetition arrearage paid by the trustee :                                                             + (f)   $           0.00

     g. Total. Add lines b, d, and f.                                                                                (g)   $         300.00


 Part 3:             Postpetition Mortgage Payment


 Check one

 ý Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                  $        $981.72
         The next postpetition payment is due on                 6 / 1 / 2021
                                                                MM / DD / YYYY

 ¨ Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                         page 1
   Case 15-21463-GLT                 Doc 190    Filed 07/06/21 Entered 07/06/21 15:35:05                               Desc Main
                                               Document Page 2 of 4



Debtor 1     MARK S. STEHLE                                                   Case number   (if known)   15-21463GLT
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)



 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Ronda J. Winnecour
                    Signature
                                                                                 Date   07/06/2021


 Trustee            Ronda J. Winnecour

 Address            CHAPTER 13 TRUSTEE WD PA
                    600 GRANT STREET
                    SUITE 3250 US STEEL TWR
                    PITTSBURGH, PA 15219

 Contact phone      (412) 471-5566                                Email   cmecf@chapter13trusteewdpa.com




Form 4100N                                        Notice of Final Cure Payment                                               page 2
   Case 15-21463-GLT           Doc 190     Filed 07/06/21 Entered 07/06/21 15:35:05                             Desc Main
                                          Document Page 3 of 4



Debtor 1     MARK S. STEHLE                                            Case number   (if known)   15-21463GLT
             Name




                                            Disbursement History

Date         Check #    Name                                 Posting Type                                             Amount
Post Petition Claim (1305) (Part 2 (d))
01/25/2018   1066600    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                             18.01
03/28/2018   1072997    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                             16.53
08/28/2018   1089073    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                             25.64
01/25/2019   1104918    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                             18.45
03/25/2019   1111437    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                             27.20
07/29/2020   1165777    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                             57.26
09/28/2020   1171928    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                             26.52
10/26/2020   1175034    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                             31.45
04/26/2021   1194070    COMMUNITY LOAN SERVICING LLC         AMOUNTS DISBURSED TO CREDITOR                             61.27
05/25/2021   1197208    COMMUNITY LOAN SERVICING LLC         AMOUNTS DISBURSED TO CREDITOR                             17.67
                                                                                                                      300.00

MORTGAGE REGULAR PAYMENT (Part 3)
10/18/2017              BAYVIEW LOAN SERVICING LLC**         REALLOCATION OF CONTINUING DEBT                         3,777.76
10/25/2017   1056640    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                           1,094.44
11/21/2017   1059977    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                             974.44
12/21/2017   1063195    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                             974.44
01/25/2018   1066600    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                             974.44
02/23/2018   1069834    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                             974.44
03/28/2018   1072997    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                             974.44
04/24/2018   1076227    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                             974.44
05/25/2018   1079447    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                             945.69
06/22/2018   1082702    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                             937.41
07/26/2018   1085801    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                           1,040.22
08/28/2018   1089073    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                             974.44
09/25/2018   1092280    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                             892.26
10/29/2018   1095434    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                           1,056.62
11/27/2018   1098700    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                             974.44
12/21/2018   1101793    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                             974.44
01/25/2019   1104918    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                             974.44
02/25/2019   1108193    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                             974.44
03/25/2019   1111437    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                             974.44
04/26/2019   1114717    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                             974.44
05/24/2019   1118091    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                             633.20
06/25/2019   1121442    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                           1,051.81
07/29/2019   1124926    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                             706.10
09/24/2019   1131798    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                           1,067.97
11/25/2019   1138492    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                             352.18
12/23/2019   1141937    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                           2,113.08
01/28/2020   1145294    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                           2,116.73
02/25/2020   1148806    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                           1,411.64
03/23/2020   1152354    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                           1,365.15
04/27/2020   1155812    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                           1,014.57
06/26/2020   1162581    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                             981.83
07/29/2020   1165777    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                           1,963.66
08/25/2020   1168846    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                             580.24
09/28/2020   1171928    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                           1,383.42
10/26/2020   1175034    BAYVIEW LOAN SERVICING LLC**         AMOUNTS DISBURSED TO CREDITOR                             981.83
11/24/2020   1178513    COMMUNITY LOAN SERVICING LLC         AMOUNTS DISBURSED TO CREDITOR                             981.83
12/21/2020   1181501    COMMUNITY LOAN SERVICING LLC         AMOUNTS DISBURSED TO CREDITOR                             981.83
01/25/2021   1184431    COMMUNITY LOAN SERVICING LLC         AMOUNTS DISBURSED TO CREDITOR                             981.83
02/22/2021   1187506    COMMUNITY LOAN SERVICING LLC         AMOUNTS DISBURSED TO CREDITOR                             981.83
03/26/2021   1190753    COMMUNITY LOAN SERVICING LLC         AMOUNTS DISBURSED TO CREDITOR                             981.83
04/26/2021   1194070    COMMUNITY LOAN SERVICING LLC         AMOUNTS DISBURSED TO CREDITOR                             981.72
                                                                                                                    46,026.40




Form 4100N                                  Notice of Final Cure Payment                                               page 3
  Case 15-21463-GLT           Doc 190      Filed 07/06/21 Entered 07/06/21 15:35:05                 Desc Main
                                          CERTIFICATE OF
                                          Document       SERVICE
                                                       Page 4 of 4
I hereby certify that on the date shown below, I served a true and correct copy of Notice of Final Cure Payment
upon the following, by regular United States mail, postage prepaid, addressed as follows:

MARK S. STEHLE
JUDITH M. STEHLE
3254 WAINEBELL AVENUE
PITTSBURGH, PA 15216

SHAWN N WRIGHT ESQ
LAW OFFICE OF SHAWN N WRIGHT
7240 MCKNIGHT RD
PITTSBURGH, PA 15237

COMMUNITY LOAN SERVICING LLC
ATTN CASHIERING DEPT
4425 PONCE DE LEON BLVD 5TH FL
CORAL GABLES, FL 33146

BRIAN C NICHOLAS ESQ
KML LAW GROUP PC
701 MARKET ST STE 5000
PHILADELPHIA, PA 19106




7/6/21                                                         /s/ Roberta Saunier
                                                               Administrative Assistant
                                                               Office of the Chapter 13 Trustee




Form 4100N                                   Notice of Final Cure Payment                                     page 1
